Name: Commission Regulation (EC) NoÃ 413/2008 of 8 May 2008 amending and correcting Regulation (EC) NoÃ 27/2008 opening and providing for the administration of certain annual tariff quotas for products covered by CN codes 07141091 , 07141099 , 07149011 and 07149019 originating in certain third countries other than Thailand
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  plant product;  international trade
 Date Published: nan

 9.5.2008 EN Official Journal of the European Union L 125/15 COMMISSION REGULATION (EC) No 413/2008 of 8 May 2008 amending and correcting Regulation (EC) No 27/2008 opening and providing for the administration of certain annual tariff quotas for products covered by CN codes 0714 10 91, 0714 10 99, 0714 90 11 and 0714 90 19 originating in certain third countries other than Thailand THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusions of the GATT XXIV.6 negotiations (1), and in particular Article 1(1) thereof, Whereas: (1) Experience of the implementation of Commission Regulation (EC) No 27/2008 of 15 January 2008 opening and providing for the administration of certain annual tariff quotas for products covered by CN codes 0714 10 91, 0714 10 99, 0714 90 11 and 0714 90 19 originating in certain third countries other than Thailand (2) has shown that, in the interests of sound management of the quotas, some adjustments should be made to that Regulation. (2) In the interests of sound management of the quotas and in the light of experience, market fluidity should be improved for the products in question and better use of the quotas ensured. Operators should thus be permitted to submit more than one licence application per quota period and there should therefore be a derogation from Article 6(1) of Commission Regulation (EC) No 1301/2006 (3). (3) To ensure that the quotas are managed on the basis of the quota year in question, it should be specified that if licence applications are lodged in December and these applications relate to the following years quota, Member States are not to forward such applications to the Commission until the first period of the following year. (4) In order to rationalise and simplify the Commissions procedure for following up applications and to reduce the number of communications to be sent by Member States to the Commission, the number of communications to the Commission should be limited to one per week. (5) When Commission Regulation (EC) No 2449/96 of 18 December 1996 opening and providing for the administration of certain annual tariff quotas for products covered by CN codes 0714 10 91, 0714 10 99, 0714 90 11 and 0714 90 19 originating in certain third countries other than Thailand (4) was codified, by means of Regulation (EC) No 27/2008, the CN code 0714 10 99 was reproduced without taking account of the amended numbering of the Combined Nomenclature codes introduced by Commission Regulation (EC) No 1214/2007 (5), which replaced CN code 0714 10 99 by CN code ex 0714 10 98. The Regulation should therefore be amended and its title corrected. (6) The allocation of quantities reserved for WTO member countries and WTO non-member countries (1 320 590 tonnes and 32 000 tonnes respectively) is unclear in Article 1 of Regulation (EC) No 27/2008. To avoid confusion, the wording of that provision should be amended. (7) Regulation (EC) No 27/2008 should therefore be amended and corrected accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 27/2008 is hereby amended as follows: 1. In Article 1 the following paragraph is inserted after the first paragraph: For the purposes of this Regulation, products covered by CN code ex 0714 10 98  means products other than pellets of flour and meal covered by CN code 0714 10 98. 2. Article 8 is amended as follows: (a) in paragraph 1, the following subparagraph is added: Notwithstanding Article 6(1) of Regulation (EC) No 1301/2006, applicants may submit more than one licence application per quota period. However, applicants may submit only one licence application per week.; (b) paragraphs 2, 3 and 4 are replaced by the following: 2. For products originating in Indonesia or China, licence applications submitted in December may relate to imports to be carried out in the following year if they are submitted on the basis of an export licence issued by the Indonesian or Chinese authorities in respect of the year in question. 3. After the end of the period for lodging applications laid down in the first subparagraph of paragraph 1, and no later than 13:00 on the following Thursday, Member States shall send the Commission the following information: (a) the total quantities covered by licence applications, by origin and product code; (b) the number of the certificate of origin submitted and the total quantity entered in the original document or an extract thereof; (c) the reference numbers of the export certificates issued by the Indonesian or Chinese authorities and the corresponding quantities, and the name of the vessel. Nevertheless, for the applications referred to in paragraph 2, Member States shall provide this information with the communications for the first week of the following year. 4. Import licences shall be issued on the fourth working day following the end of the notification period referred to in paragraph 3. Article 2 Regulation (EC) No 27/2008 is hereby corrected as follows: 1. In the title the CN code 0714 10 99 is replaced by ex 0714 10 98. 2. The first paragraph of Article 1 is corrected as follows: (a) the introductory sentence is replaced by the following: From 1 January 1997, the following annual tariff quotas are hereby opened for imports of products covered by CN codes 0714 10 91, ex 0714 10 98, 0714 90 11 and 0714 90 19 at a customs duty rate of 6 % ad valorem:; (b) points (c) and (d) are replaced by the following: (c) a quota of 145 590 tonnes for the products in question originating in member countries of the World Trade Organisation (WTO) other than Thailand, China and Indonesia; (d) a quota of 32 000 tonnes for the products in question originating in countries which are not members of the WTO, of which 2 000 tonnes shall be reserved for the importation of products falling within CN codes 0714 10 91 and 0714 90 11. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 146, 20.6.1996, p. 1. (2) OJ L 13, 16.1.2008, p. 3. (3) OJ L 238, 1.9.2006, p. 13. Regulation as amended by Regulation (EC) No 289/2007 (OJ L 78, 17.3.2007, p. 17). (4) OJ L 333, 21.12.1996, p. 14. Regulation repealed by Regulation (EC) No 27/2008. (5) OJ L 286, 31.10.2007, p. 1.